DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations “the primary pillar” in lines 18 & 27-28, “the secondary pillar” in line 30 and “the tertiary pillar” in line 32. There is insufficient antecedent basis for said limitations in the claim. The Examiner suggests that applicant use consistent terms to remove indefiniteness.
	Claim 4 recites “a second secondary level semiconductor die”. This limitation is ambiguous as it implies that there is a first secondary level semiconductor die, which has not been indicated in the claim.
Claim 5 recites “a second tertiary level semiconductor die”. This limitation is ambiguous as it implies that there is a first tertiary level semiconductor die, which has not been indicated in the claim.
a secondary conductive pillar” in line 2. It is unclear if said term refers to “a secondary conductive pillar” in claim 1 or different feature.
Claims 4, -6 and 9 are also rejected for being dependent of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US Patent 9,761,568).
Regarding claim 1, a semiconductor device, comprising: 
a primary level semiconductor die 320 having a primary conductive pillar 325, a secondary conductive pillar 323, and a tertiary conductive pillar 322, the primary conductive pillar 325 having a greater height than the secondary and tertiary conductive pillars (323 & 322), and the second conductive pillar 323 having a greater height than the tertiary conductive pillar 322 (see Fig. 8B); 

a secondary level semiconductor die 311A electrically coupled to the primary level semiconductor die 320 through the secondary conductive pillar 323 (Fig. 8B); and 
a tertiary level semiconductor die 311B electrically coupled to the primary level semiconductor die 320 through the tertiary conductive pillar 322 (see Fig. 8B), 
wherein the distance between the primary level semiconductor die 320 and the substrate 30 is greater than the distance between the primary level semiconductor die 320 and the secondary level semiconductor die 311A based on the height of the primary and secondary conductive pillars (325 & 323), and wherein the distance between the primary level semiconductor die 320 and the tertiary level semiconductor die 311B is less than the distance between the primary level semiconductor die 320 and the secondary level semiconductor die 311A, and wherein the primary, secondary, and tertiary conductive pillars (325, 323 & 322) are arranged on a front-side of the primary level semiconductor die 320 (one of the ordinary skill would recognize that said primary, secondary and tertiary conductive pillars (325, 323 & 322) are positioned on the face/front-side of chip 320, Fig. 8B).

As best understood, Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al as applied to claim 1 above, and in further view of SANKMAN et al. (US PUB. 2020/0006293).
Regarding claim 4, Fang is silent on the semiconductor device of claim 1, further comprising a second secondary level semiconductor die between the primary level a second secondary level semiconductor die 620 between the primary level semiconductor die 610 and -2-153937931.1Application No. 16/781,707Attorney Docket No. 010829-9423.US00Client Reference No. 2019-0162.00/USthe tertiary level semiconductor die 613, wherein the second secondary level semiconductor die 620 has a through-silicon via 625. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 5, Fang is silent on the semiconductor device of claim 4, further comprising a second tertiary level semiconductor die between the primary level semiconductor die and the secondary level semiconductor die, wherein the primary level semiconductor die and the second tertiary level semiconductor die are electrically coupled through the second secondary level semiconductor die by the through-silicon via.  The Examiner understand that said claim feature would have been obvious in the semiconductor art. For instance, SANKMAN teaches in Fig. 6A-6C further comprising a second tertiary level semiconductor die between the primary level semiconductor die and the secondary level semiconductor die, wherein the primary level semiconductor die and the second tertiary level semiconductor die are electrically coupled through the second secondary level semiconductor die by the through-silicon via. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 6, Fang is silent on the semiconductor device of claim 4, wherein the second secondary level semiconductor die further comprises a secondary conductive pillar arranged on the backside of the second secondary level .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al as applied to claim 1 above, and in further view of Su et al. (US PUB. 2016/0064309).
Regarding claim 9, Fang is silent the semiconductor device of claim 1, wherein the substrate is electrically coupled to a printed circuit board through a solder ball. The Examiner understand that said claim feature would have been obvious in the semiconductor art. For instance, Su teaches in Fig. 14 wherein a substrate is electrically coupled to a printed circuit board 914 through a solder ball 802. As such, said claim feature would have been obvious and within the ordinary skill in the art.

Claims 14-15 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vodrahalli et al. (US Patent 9,040,348).
Regarding claim 14, Vordahalli teaches a method of making a semiconductor assembly with multi- height conductive pillars (see 18, 20 & 26 in Fig. 2) , comprising: 
applying a first photoresist mask 200 to a surface of a first semiconductor die 12, the photoresist mask having a first resist opening configured to form a primary 
a second resist opening (e.g. 220) configured to form a secondary conductive pillar 20, and a third resist opening 218 configured to form a tertiary conductive pillar 18 (Fig. 14-19 and Fig. 2); 
electrochemically plating metal by an electrochemical plating process onto the first semiconductor die through the first resist opening to form the primary conductive pillar 26 to a first height (Fig. 2 & Fig. 15-19), through the second resist opening 220 to form the secondary conductive pillar 20 to a second height shorter than the first height (Fig. 2 & Fig. 14-19), and through the third resist opening 218 to form the tertiary conductive pillar 18 to a tertiary height shorter than the first 26 and second heights 20 (see Fig. 2 & Fig. 14-19 and respective texts); 
removing the first photoresist mask from the first semiconductor die to expose the partial primary conductive pillar, the secondary conductive pillar, and the tertiary conductive pillar (see Fig. 14-19 and associated text); 
applying a second photoresist mask 300 to the surface of the first semiconductor die covering the secondary conductive pillar, the photoresist mask having a fourth resist opening aligned with the primary pillar and configured to further form the primary conductive pillar (as discussed in Fig. 14-19 and Fig. 2, Vodrahalli makes this claim feature obvious and within the ordinary skill in the art to use an additional/second photoresist (e.g. 300) to further develop the primary conductive pillar); 

removing the second photoresist mask from the semiconductor die to expose the primary conductive pillar extending to the third height, the secondary conductive pillar extending to the second height, and the tertiary conductive pillar extending to the tertiary height (see Fig. 2 and Fig. 14-19 and associated text); 
electrically coupling the first semiconductor die 12 to a substrate 16 via the primary pillar 26; electrically coupling the first semiconductor die 12 to a second semiconductor die 24 via the secondary pillar 20; and electrically coupling the first semiconductor die 12 to a tertiary semiconductor die 14 via the tertiary pillar 18, -5-153937931.1Application No. 16/781,707Attorney Docket No. 010829-9423.US00Client Reference No. 2019-0162.00/USwherein the distance between the tertiary semiconductor die 14 and the first semiconductor die 12 is less than the distance between the second semiconductor die 24 and the first semiconductor die 12 (see Fig. 2).  
Regarding claim 15, Vordahalli teaches the method of claim 14, wherein a diameter of the second resist opening is smaller than a diameter of the first resist opening (Vodrahalli teaches resist openings of varying diameters in Fig. 14-18, which makes said claim feature obvious and within the routine skill in the art).  
  Regarding claim 19, Vordahalli teaches the method of claim 14, wherein the third resist opening 218 has a smaller diameter than a diameter of the second resist opening 220 (Fig. 14-16).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 9, 14-15 and 19 have been considered but are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894